DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 12 (hereafter “the amendment”) has been accepted and entered.
Response to Arguments
Applicant's arguments filed October 12 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the phrase “configured to” does not render the claims indefinite, Examiner respectfully disagrees. These limitations do not define a structure which allows the container to perform the desired function, instead simply listing that it is “configured to” do so, creating a broad and indefinite list of structures that might be added in order to allow the container to perform the desired function. For example, the limitation that suggests that the container is “configured to planarly stack said chainsaw chain in said chamber” does not define a structure (such as a narrower length than the chain, forcing the chain to fold over itself in the vertical plane) which stacks the chainsaw chain, but merely states that it is able to do so; the limitation that suggests that “said container is configured to attach to additional containers” does not define a structure (such as a recess and coordinating protrusion) which allows the container to attach to another container, but merely states that it is able to do so; the limitation that suggests that the container “comprises a lid configured to attach to said opening”, does not define a structure (such as a hinge) which allows the container to attach to a lid, but merely states that it is able to do so. For this reason, since no structure is defined and 
Regarding applicant’s remark that the invention of Everett is not a container, examiner respectfully disagrees. The invention of Everett is capable of containing a chainsaw chain, and is capable of containing a chainsaw chain even after the removal of the bar, given that the bar is of a narrower width than the chain. The invention of Everett can hold the chainsaw chain therein, and in the example figure below, the invention of Everett holds the chainsaw chain, in a single plane, without the presence of the bar. While Everett describes the intention of the container to receive the bar and chain, it is capable of receiving the chain alone. Everett teaches that “the first packaging material 70 may be configured to tightly fit over the bar 30 and chain 20” (paragraph [0026]) and that “the first packaging material 70 may be a plastic material that may be relatively tightly wrapped around the chain 20 and the bar 30…” and, (emphasis added) “in some alternative embodiments, the first packaging material 70 may further be a shrink-wrap material…” and, “In yet other embodiments, a plastic, vinyl, or other material may be formed into a rigid cover that can be slid over the bar 30 and chain 20 with a relatively tight tolerance in order to hold the chain 20 to the bar 30” (paragraph [0027]). Everett does not require the container to be a single use shrink wrapped plastic packaging, and even specifies that the container may be a rigid plastic container and therefore is capable of holding the chainsaw chain, in a single plane, without the presence of the bar.

    PNG
    media_image1.png
    230
    667
    media_image1.png
    Greyscale

Applicant’s arguments with respect to the rejection of Claims 3, 11, and 15 under 35 U.S.C. 103 as being unpatentable over Everett in view of Stewart have been fully considered and are persuasive.  as previously applied has been withdrawn. However, these claims are rejected (see 103 rejection section below) over a new combination of art, as necessitated by the amendment. 
Applicant’s arguments with respect to the rejection of Claim 14 under 35 U.S.C. 102(a)(1) as being anticipated by Everett have been fully considered and are persuasive.  The rejection of Claim 14 under 35 U.S.C. 102(a)(1) as previously applied has been withdrawn. However, this Claim is rejected (see 102(a)(1) rejection section below) over a new combination of art, as necessitated by the amendment. 
Applicant’s arguments with respect to the rejection of Claims 6, 8, 10, 14, and 18 under 35 U.S.C. 103 as being unpatentable over Everett in view of Feaver have been fully considered and are persuasive.  The rejection of Claims 6, 8, 10, 14, and 18 under 35 U.S.C. 103 as previously applied has been withdrawn. However, these claims are rejected (see 103 rejection section below) over a new combination of art, as necessitated by the amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3, 4, 7, 11, 13-15, and 19 recite the phrase “configured to”. This phrase is unclear, as it is unclear if the limitations following this phrase are actually something the invention is doing, or if it is simply something the invention is capable of doing (i.e. Claim 1 reads “…configured to prevent said chainsaw chain from tangling” and it is unclear if the invention is actually intended to prevent the chain from tangling or not). Therefore, the claims are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Everett (US 20140083884).
Everett teaches a storage container (70) for storing a chainsaw chain, wherein said chainsaw chain (20) comprises a plurality of chainsaw chain links (24), each of said plurality of chainsaw chain links having a width and a length (width and length of 24), wherein said plurality of chainsaw chain links are connected with an endless loop (Fig 2), wherein said width of said plurality of chainsaw chain links is defined by a first face of each of said plurality of chainsaw chain links and a second face of each of said plurality of chainsaw chain links (width of links 24; first face visible in Fig 2, second face opposing first face across the width of each 24), said storage container comprising: a container (70), said container 
Regarding Claim 4, Everett as applied to Claim 1 above teaches all the limitations of Claim 4, including that the container comprises a lid (80) configured to attach to said opening  (paragraph [0030]; 80 may be an additional container or unitary body that attaches to 70, which together house the chainsaw chain).
Regarding Claim 5, Everett as applied to Claim 1 above teaches all the limitations of Claim 5, including that the container comprises a plastic material (paragraph [0027]).
Regarding Claim 7, Everett teaches a method of storing a chainsaw chain to prevent said chainsaw chain from tangling, said method comprising the following steps: the step of providing a chainsaw chain (20), wherein said chainsaw chain (20) comprises a plurality of chainsaw chain links (24), wherein said chainsaw chain defines a width (width of links 24) between a first face of each of said 
Regarding Claim 9, Everett as applied to Claim 7 above teaches all the limitations of Claim 9, including that the container comprises a plastic material (paragraph [0027]).
Regarding Claim 13, Everett as applied to Claim 7 above teaches all the limitations of Claim 13, Including that the container comprises a lid (80) configured to attach to said opening (paragraph [0030]; 80 may be an additional container or unitary body that attaches to 70, which together house the chainsaw chain).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by BCW (NPL).
Regarding Claim 1, BCW teaches a storage container (1; all stated BCW reference numbers refer to annotated Fig 1 below) for storing a chainsaw chain (functional language), wherein said chainsaw chain comprises a plurality of chainsaw chain links each of said plurality of chainsaw chain links having a width and a length, wherein said plurality of chainsaw chain links are connected in an endless loop (claims directed to the chainsaw chain; only the width of an object meant to be stored in the storage container is considered here), wherein said width of said plurality of said chainsaw chain links is defined by a first face of each of said plurality of chainsaw chain links and a second face of each of said plurality of chainsaw chain links (first face, in contact with front wall 2, and an opposing face in contact with rear wall 3, of the object meant to be stored in the storage container), said storage container comprising: a container (1, annotated Fig 1), said container having a first side wall (front wall 2) and a second side wall (rear wall 3, opposite 2) defining a chamber (area between walls 2 and 3) having a width, a length, and a height, wherein said container defines an opening into said chamber (top opening 4, indicated by a lack of wall, through which the object enters, Fig 1); wherein said chamber is configured to planarly stack said chainsaw chain in said chamber between an interior surface of said first side wall and an interior surface of said second side wall (the chamber is configured such that, an object whose thickness is approximately equal to the width of the chamber can occupy the container without doubling over or folding over itself (such as a comic book held upright, Fig 1) and as such is capable of holding a chainsaw chain between the interior side of walls 2 and 3) such that said first face of said plurality of chainsaw chain links and said second face of said plurality of chainsaw chain links are positioned in a plane between said interior surface of said first side wall and said interior surface of said second side wall (the first face of the object contacts the interior of front wall 2, while the opposite face of the object contacts the interior of rear wall 3; the object occupies the plane between these two surfaces) and said first face of said plurality of chainsaw chain links and said second face of said plurality of chainsaw chain links are 

    PNG
    media_image2.png
    576
    496
    media_image2.png
    Greyscale

Annotated Figure 1 – an annotated version of Figure 1 (the image from pg. 1) of the BCW reference. The following reference numbers have been added to indicate various structures: 1 indicates the container as a whole, 2 indicates the front wall, 3 indicates the rear wall, and 4 indicates the opening formed at the top of the container.
Claims 1, 3-4, 7-8, 11, 13-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Husqvarna (NPL).
Regarding Claim 1, Husqvarna teaches storage container (main body 1; all stated Husqvarna reference numbers refer to annotated Fig 2) for storing a chainsaw chain (Fig 1 of Husqvarna, pg. 1; chain is 11, annotated Fig 2), wherein said chainsaw chain comprises a plurality of chainsaw chain links (Fig 1) each of said plurality of chainsaw chain links having a width and a length (width and length of chainsaw chain links), wherein said plurality of chainsaw chain links are connected in an endless loop (thumbnail pictures below Fig 1 on page 1; the chainsaw chain is continuous) wherein said width of said plurality of said chainsaw chain links is defined by a first face of each of said plurality of chainsaw chain links and a second face of each of said plurality of chainsaw chain links (chainsaw chain 11, with first face 

    PNG
    media_image3.png
    591
    541
    media_image3.png
    Greyscale

Annotated Figure 2 – an annotated version of Figure 1 (the image from pg. 1) of the Husqvarna reference. The following reference numbers have been added to indicate various structures: 1 indicates the container as a whole, 2 indicates the front wall, 3 indicates the rear wall, 4 indicates the sidewalls on each side perpendicular to the front and rear walls, 5 indicates the hang hole located near the top of the container, 11 indicates the chainsaw chain, and 12 indicates the first face of the chainsaw chain visibly adjacent to front wall 2.
Regarding Claim 3, Husqvarna as applied to Claim 1 above teaches all the limitations of Claim 3, including that said container is configured to attach to additional containers, wherein said additional containers are configured to store additional chainsaw chains (rear wall 3 is the lid configured to cover the opening created by front wall 2, and is integral with the container).
Regarding Claim 4, Husqvarna as applied to Claim 1 above teaches all the limitations of Claim 4, including that said container comprises a lid configured to attach to said opening (rear wall 3 is the lid configured to cover the opening created by front wall 2, and is integral with the container).
Regarding Claim 7, Husqvarna teaches a method of storing a chainsaw chain to prevent said chainsaw chain from tangling (functional language), said method comprising the following steps: the step of providing a chainsaw chain (Fig 1, pg. 1; chain is 11, annotated Fig 2), wherein said chainsaw chain comprises a plurality of chainsaw chain links (Fig 1), wherein said chainsaw chain defines a width between a first face of each of said plurality of chainsaw chain links and a second face of each of said plurality of said chainsaw chain links (width of chainsaw chain links, with first face 12 in the direction of front wall 2 of main body 1 and second face opposite 12) the step of providing a container (1), said container having a first side wall (front wall 2) and a second side wall (rear wall 3) defining a chamber (interior space between 2 and 3 which houses 11) having a width, a length, and a height, wherein said container defines an opening to said chamber (opening is at the rear of 2, facing 3; the container is shown in its closed state but can be pivotally opened), wherein said chamber is configured to fit said width of said chainsaw chain such that said chainsaw chain folds and stacks (Fig 1; chain 11 fits inside chamber defined by front wall 2, stacking vertically inside the chamber, folding over itself in the vertical plane); the step of inserting said width of said chainsaw chain into said chamber through said opening (the chain is inside the container and therefore must be inserted into it), such that said width of said chainsaw chain is secured in said chamber in a plane between said first side wall and said second side 
Regarding Claim 8, Husqvarna as applied to Claim 8 above teaches all the limitations of Claim 8, including that wherein said container is a box (Fig 1).
Regarding Claim 11, Husqvarna as applied to Claim 7 above teaches all the limitations of Claim 11, including that said container is configured to attach to additional containers, wherein said additional containers are configured to store additional chainsaw chains (rear wall 3 is the lid configured to cover the opening created by front wall 2, and is integral with the container).
Regarding Claim 13, Husqvarna as applied to Claim 7 above teaches all the limitations of Claim 13, including that said container comprises a lid configured to attach to said opening (rear wall 3 is the lid configured to cover the opening created by front wall 2, and is integral with the container).
Regarding Claim 14, Husqvarna teaches a method of storing a chainsaw chain to prevent said chainsaw chain from tangling (functional language), said method comprising the following steps: the step of providing a chainsaw chain (Fig 1, pg. 1; chain is 11, annotated Fig 2), wherein said chainsaw chain comprises a plurality of chainsaw chain links (Fig 1), wherein said chainsaw chain defines a width between a first face a chainsaw chain link and a second face of each of said chainsaw chain link (width of chainsaw chain links, with first face 12 in the direction of front wall 2 of main body 1 and second face opposite 12) the step of providing a box (1), said box having a height, a length, and a width, said box defining an opening, said opening spanning approximately said width, wherein said opening further comprises a chamber (chamber is the interior space between 2 and 3 which houses 11; opening is at the rear of 2, facing 3; the container is shown in its closed state but can be pivotally opened), said chamber 
 Regarding Claim 15, Husqvarna as applied to Claim 14 above teaches all the limitations of Claim 15, including that said box is configured to attach additional boxes, wherein said additional boxes are configured for storing additional chainsaw chains (hang hole 5 allows the box to attach to a display hook (such as in a retail store), which attaches to other boxes; as such, the boxes are attached to each other via the display hook).
Regarding Claim 19, Husqvarna as applied to Claim 14 above teaches all the limitations of Claim 19, said container comprises a lid configured to attach to said opening (rear wall 3 is the lid configured to cover the opening created by front wall 2, and is integral with the container).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being obvious over Everett (US 20140083884) in view of Lehmann (WO 2005084901).
Regarding Claim 2, Everett as applied to Claim 1 above teaches all the limitations of Claim 2, but does not teach the width of the chainsaw chain. However, Lehmann teaches that the width of said chainsaw chain is 5/16 inches (pg. 5 line 26; 5/16” falls on the range of 7-8mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chainsaw chain disclosed by Everett by adding the width of the chain being 5/16” as disclosed by Lehmann in order to accommodate a specifically sized chain within the container. It is common in the art of containers housing articles to size the container to the contents, and it would be obvious to one of ordinary skill in the art to modify the container of Everett to size the chain to 5/16” in order to be able to use the invention with a correspondingly-sized chainsaw. One of ordinary skill in the art, recognizing that chainsaw chains come in a variety of widths (depending on the intended cutting use of the saw, for example) and that the invention of Everett could be compatible with any of these so long as it were appropriately sized, would be motivated to modify the container of Everett as such. 
Regarding Claim 12, Everett as applied to Claim 7 above teaches all the limitations of Claim 12, but does not teach the width of the chainsaw chain. However, Lehmann teaches that the width of said chainsaw chain is 5/16 inches (pg. 5 line 26; 5/16” falls on the range of 7-8mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chainsaw chain disclosed by Everett by adding the width of the chain being 5/16” as disclosed by Lehmann in order to accommodate a specifically sized chain within the container. It is common in the art of containers housing articles to size the container to the contents, and it would be obvious to one of ordinary skill in the art to modify the container of Everett to 
Claims 2, 12, and 16 are rejected under 35 U.S.C. 103 as being obvious over Husqvarna (NPL) in view of Lehmann (WO 2005084901).
Regarding Claim 2, Husqvarna as applied to Claim 1 above teaches all the limitations of Claim 2, but does not teach the width of the chainsaw chain. However, Lehmann teaches that the width of said chainsaw chain is 5/16 inches (pg. 5 line 26; 5/16” falls on the range of 7-8mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box for a chainsaw chain disclosed by Husqvarna by adding the width of the container being 5/16” (to accommodate a chain of the same size) as disclosed by Lehmann in order to accommodate a commonly sized chain within the container. It is common in the art of containers housing articles to size the container to the contents, and it would be obvious to one of ordinary skill in the art to modify the container of Everett to size the chain to 5/16” in order to be able to use the invention with a correspondingly-sized chainsaw; given that 5/16” is a common chainsaw size (via Lehman) it would be obvious to size a chainsaw storage container as such. One of ordinary skill in the art, recognizing that chainsaw chains come in a variety of widths (depending on the intended cutting use of the saw, for example) and that the invention of Husqvarna could be compatible with any of these so long as it were appropriately sized, would be motivated to modify the container of Husqvarna as such. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box for a chainsaw chain disclosed by Husqvarna by adding the width of the container being 5/16” (to accommodate a chain of the same size) as disclosed by Lehmann in order to accommodate a commonly sized chain within the container. It is common in the art of containers housing articles to size the container to the contents, and it would be obvious to one of ordinary skill in the art to modify the container of Everett to size the chain to 5/16” in order to be able to use the invention with a correspondingly-sized chainsaw; given that 5/16” is a common chainsaw size (via Lehman) it would be obvious to size a chainsaw storage container as such. One of ordinary skill in the art, recognizing that chainsaw chains come in a variety of widths (depending on the intended cutting use of the saw, for example) and that the invention of Husqvarna could be compatible with any of these so long as it were appropriately sized, would be motivated to modify the container of Husqvarna as such. 
Regarding Claim 16, Husqvarna as applied to Claim 14 above teaches all the limitations of Claim 16, but does not teach the width of the chainsaw chain. However, Lehmann teaches that the width of said chainsaw chain is 5/16 inches (pg. 5 line 26; 5/16” falls on the range of 7-8mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box for a chainsaw chain disclosed by Husqvarna by adding the width of the container being 5/16” (to accommodate a chain of the same size) as disclosed by Lehmann in order to accommodate a commonly sized chain within the container. It is common in the art of containers housing articles to size the container to the contents, and it would be obvious to one of ordinary skill in the art to modify the container of Everett to size the chain to 5/16” in order to be able to 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being obvious over BCW (NPL) in view of Everett (NPL).
Regarding Claim 7, BCW teaches a method of storing an article, said method comprising the following steps: the step of providing a container (1), said container having a first side wall (front wall 2) and a second side wall (rear wall 3, opposite 2) defining a chamber (area between walls 2 and 3) having a width, a length, and a height, wherein said container (1) defines an opening to said chamber (top opening 4, indicated by a lack of wall, through which the object enters, Fig 1); wherein said chamber is configured to fit said width of said article (the chamber is configured such that, an article whose thickness is approximately equal to the width of the chamber can occupy the container without doubling over or folding over itself (such as a comic book held upright, Fig 1) and as such is capable of holding an article between the interior side of walls 2 and 3 while allowing the article to extend vertically (i.e. in a vertical “stack”)); the step of inserting said width of said article into said chamber through said opening (the article is inside the chamber (Fig 1) and so must be inserted into the chamber) such that said width of said article is secured in said chamber in a plane between said first side wall and said second side wall (the first face of the article contacts the interior of front wall 2, while the opposite face of the object contacts the interior of rear wall 3; the object occupies the plane between these two surfaces) such that said article planarly stacks and said chamber prevents said article from stacking in a second plane (the thickness of the object is approximately equal to the width of the chamber and thus prevents the object 
BCW does not teach that the article is a chainsaw chain. However, Everett teaches a method of storing a chainsaw chain to prevent said chainsaw chain from tangling, said method comprising the following steps: the step of providing a chainsaw chain (20), wherein said chainsaw chain (20) comprises a plurality of chainsaw chain links (24), wherein said chainsaw chain defines a width (width of links 24) between a first face of each of said plurality of chainsaw chain links (first face of chainsaw links visible in Fig 2) and a second face of each of said plurality of chainsaw chain links (second face opposite first face across width of links 24), the step of providing a container (70), said container having a first side wall (front side of 70 visible in Fig 2) and a second side wall (rear side opposite front side across width of container 70) defining a chamber (interior of 70) having a width, a length, and a height, wherein said container defines an opening to said chamber (open end of 70 near chainsaw body engagement portion), wherein said chamber is configured to fit said width of said chainsaw chain such that said chainsaw chain folds and stacks (paragraph (0027]; the container 70 is shaped to be tightly formed around the chain links; while Everett teaches 70 holding the links relative to a bar, since the bar is narrower than the links, if the bar were removed 70 would still prevent the links from tangling by becoming planarly crossed over one another). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of storing an article in a container disclosed by BCW by adding the article being a chainsaw chain as disclosed by Everett in order to store an article (such as the chainsaw chain) in the chamber between the front and rear walls of the box in order to prevent it from unwantedly folding over itself in a second plane. The container taught by BCW is sized specifically so that the width of the article it is intended to contain (here, a comic book) is cannot fold over itself, possibly causing damage to the item. One of ordinary skill in the art, recognizing the benefit of this 
Regarding Claim 8, BCW in view of Everett as applied to Claim 7 above teaches all the limitations of Claim 8, including that said container is a box (BCW; Fig 1). 
Claims 7, 8, 14, and 17 are rejected under 35 U.S.C. 103 as being obvious over BCW (NPL) in view of Husqvarna (NPL).
Regarding Claim 7, BCW teaches a method of storing an article, said method comprising the following steps: the step of providing a container (1), said container having a first side wall (front wall 2) and a second side wall (rear wall 3, opposite 2) defining a chamber (area between walls 2 and 3) having a width, a length, and a height, wherein said container (1) defines an opening to said chamber (top opening 4, indicated by a lack of wall, through which the object enters, Fig 1); wherein said chamber is configured to fit said width of said article (the chamber is configured such that, an article whose thickness is approximately equal to the width of the chamber can occupy the container without doubling over or folding over itself (such as a comic book held upright, Fig 1) and as such is capable of holding an article between the interior side of walls 2 and 3 while allowing the article to extend vertically (i.e. in a vertical “stack”)); the step of inserting said width of said article into said chamber through said opening (the article is inside the chamber (Fig 1) and so must be inserted into the chamber) such that said width of said article is secured in said chamber in a plane between said first side wall and said second side wall (the first face of the article contacts the interior of front wall 2, while the opposite face of the object contacts the interior of rear wall 3; the object occupies the plane between these two surfaces) such that said article planarly stacks and said chamber prevents said article from stacking in a second plane (the thickness of the object is approximately equal to the width of the chamber and thus prevents the object 
BCW does not teach that the article is a chainsaw chain. However, Husqvarna teaches a method of storing a chainsaw chain to prevent said chainsaw chain from tangling (functional language), said method comprising the following steps: the step of providing a chainsaw chain (Fig 1, pg. 1; chain is 11, annotated Fig 2), wherein said chainsaw chain comprises a plurality of chainsaw chain links (Fig 1), wherein said chainsaw chain defines a width between a first face of each of said plurality of chainsaw chain links and a second face of each of said plurality of said chainsaw chain links (width of chainsaw chain links, with first face 12 in the direction of front wall 2 of main body 1 and second face opposite 12) the step of providing a container (1), said container having a first side wall (front wall 2) and a second side wall (rear wall 3) defining a chamber (interior space between 2 and 3 which houses 11) having a width, a length, and a height, wherein said container defines an opening to said chamber (opening is at the rear of 2, facing 3; the container is shown in its closed state but can be pivotally opened),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of storing an article in a container disclosed by BCW by adding the article being a chainsaw chain as disclosed by Husqvarna in order to store an article (such as the chainsaw chain) in the chamber between the front and rear walls of the container in order to prevent it from unwantedly folding over itself in a second plane. The container taught by BCW is sized specifically so that the width of the article it is intended to contain (here, a comic book) is cannot fold over itself, possibly causing damage to the item. One of ordinary skill in the art, recognizing the benefit of this container holding an article in a single plane, in view of the invention of Husqvarna, which also stores a chainsaw chain in a single plane, would be reasonably motivated to modify the invention of BCW to accommodate the specific width of a chainsaw chain in order to prevent it from moving out of a single plane, thus becoming tangled. 

Regarding Claim 14, BCW teaches a method of storing an article, said method comprising the following steps: the step of providing a box (1), said box having a height, a length, and a width, said box defining an opening (top opening 4, indicated by a lack of wall, through which the object enters, Fig 1); said opening spanning approximately said width, wherein said opening further comprises a chamber (area between walls 2 and 3), said chamber having opposing internal walls (interior of front wall 2 and interior of rear wall 3 which opposes front wall 2), said chamber spanning approximately said width, wherein said chamber is configured to secure said width of said article (the chamber is configured such that, an article whose thickness is approximately equal to the width of the chamber can occupy the container without doubling over or folding over itself (such as a comic book held upright, Fig 1) and as such is capable of holding an article between the interior side of walls 2 and 3); the step of inserting said article into said chamber through said opening (the article is inside the chamber (Fig 1) and so must be inserted into the chamber) such that said width of said article is secured in said chamber between said opposing internal walls (the first face of the article contacts the interior of front wall 2, while the opposite face of the object contacts the interior of rear wall 3; the object occupies the plane between these two surfaces) such that said article planarly stacks and said chamber prevents said article from stacking in a second plane (the thickness of the object is approximately equal to the width of the chamber and thus prevents the object from folding over itself i.e. in a second plane while allowing the article to extend vertically (i.e. in a vertical “stack”)).
BCW does not teach that the article is a chainsaw chain. However, Everett teaches a method of storing a chainsaw chain to prevent said chainsaw chain from tangling (functional language), said method comprising the following steps: the step of providing a chainsaw chain (Fig 1, pg. 1; chain is 11, annotated Fig 2), wherein said chainsaw chain comprises a plurality of chainsaw chain links (Fig 1), 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of storing an article in a container disclosed by BCW by adding the article being a chainsaw chain as disclosed by Husqvarna in order to store an article (such as the chainsaw chain) in the chamber between the front and rear walls of the box in order to prevent it from unwantedly folding over itself in a second plane. The box taught by BCW is sized specifically so that the width of the article it is intended to contain (here, a comic book) is cannot fold over itself, possibly causing damage to the item. One of ordinary skill in the art, recognizing the benefit of this container holding an article in a single plane, in view of the invention of Husqvarna, which also stores a chainsaw chain in a single plane, would be reasonably motivated to modify the invention of BCW to accommodate the specific width of a chainsaw chain in order to prevent it from moving out of a single plane, thus becoming tangled. 
Regarding Claim 17, BCW in view of Husqvarna as applied to Claim 14 above teaches all the limitations of Claim 17, including that said box comprises a plastic material (PVC; pg. 1, “about this item” section of BCW).
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over BCW (NPL) in view of Feaver (US 20200016738).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by BCW by adding the container being made of metal material as disclosed by Feaver in order to add additional strength and durability to the container. Feaver teaches “a rigid material that is weather resistant” and suggests metal as one such material, indicating a desired strength and durability for a chainsaw chain container in order to protect chainsaw chains held therein from the elements, such as when “left uncontained in truck beds or at work sites” (paragraph [0004]). As such, it would have been obvious to one of ordinary skill in the art to use a metal material for a container for a chainsaw chain. One of ordinary skill would have been reasonably motivated to make this modification in order to imbue the container with the advantageous properties of metal (relative to plastic) such as increased durability and strength, which offer protective benefits to the contents of the container. 
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being obvious over BCW (NPL) in view of Everett (US 20140083884) in further view of Feaver (US 20200016738).
Regarding Claim 10, BCW in view of Everett as applied to Claim 7 above teaches all the limitations of Claim 10, but does not teach the container comprising a metal material. However, Feaver teaches that the container comprises a metal material (paragraph [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by BCW in view of Everett by adding the container being made of metal material as disclosed by Feaver in order to add additional strength and durability to the container. Feaver teaches “a rigid material that is weather resistant” and suggests metal as one such material, indicating a desired strength and durability for a chainsaw chain container in 
Regarding Claim 18, BCW in view of Everett as applied to Claim 14 above teaches all the limitations of Claim 18, but does not teach the box comprising a metal material. However, Feaver teaches that the box comprises a metal material (paragraph [0040]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by BCW in view of Everett by adding the container being made of metal material as disclosed by Feaver in order to add additional strength and durability to the container. Feaver teaches “a rigid material that is weather resistant” and suggests metal as one such material, indicating a desired strength and durability for a chainsaw chain container in order to protect chainsaw chains held therein from the elements, such as when “left uncontained in truck beds or at work sites” (paragraph [0004]). As such, it would have been obvious to one of ordinary skill in the art to use a metal material for a container for a chainsaw chain. One of ordinary skill would have been reasonably motivated to make this modification in order to imbue the container with the advantageous properties of metal (relative to plastic) such as increased durability and strength, which offer protective benefits to the contents of the container. 
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being obvious over BCW (NPL) in view of Husqvarna (NPL) in further view of Feaver (US 20200016738).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by BCW in view of Husqvarna by adding the container being made of metal material as disclosed by Feaver in order to add additional strength and durability to the container. Feaver teaches “a rigid material that is weather resistant” and suggests metal as one such material, indicating a desired strength and durability for a chainsaw chain container in order to protect chainsaw chains held therein from the elements, such as when “left uncontained in truck beds or at work sites” (paragraph [0004]). As such, it would have been obvious to one of ordinary skill in the art to use a metal material for a container for a chainsaw chain. One of ordinary skill would have been reasonably motivated to make this modification in order to imbue the container with the advantageous properties of metal (relative to plastic) such as increased durability and strength, which offer protective benefits to the contents of the container. 
Regarding Claim 18, BCW in view of Husqvarna as applied to Claim 14 above teaches all the limitations of Claim 18, but does not teach the box comprising a metal material. However, Feaver teaches that the box comprises a metal material (paragraph [0040]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by BCW in view of Husqvarna by adding the container being made of metal material as disclosed by Feaver in order to add additional strength and durability to the container. Feaver teaches “a rigid material that is weather resistant” and suggests metal as one such material, indicating a desired strength and durability for a chainsaw chain container in order to protect chainsaw chains held therein from the elements, such as when “left uncontained in truck beds or at work sites” (paragraph [0004]). As such, it would have been obvious to one of ordinary 
Claims 6, 10, and 18 are rejected under 35 U.S.C. 103 as being obvious over Husqvarna (NPL) in view of Feaver (US 20200016738).
Regarding Claim 6, Husqvarna as applied to Claim 1 above teaches all the limitations of Claim 6, but does not teach the container comprising a metal material. However, Feaver teaches that the box comprises a metal material (paragraph [0040]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Husqvarna by adding the container being made of metal material as disclosed by Feaver in order to add additional strength and durability to the container. Feaver teaches “a rigid material that is weather resistant” and suggests metal as one such material, indicating a desired strength and durability for a chainsaw chain container in order to protect chainsaw chains held therein from the elements, such as when “left uncontained in truck beds or at work sites” (paragraph [0004]). As such, it would have been obvious to one of ordinary skill in the art to use a metal material for a container for a chainsaw chain. One of ordinary skill would have been reasonably motivated to make this modification in order to imbue the container with the advantageous properties of metal (relative to plastic) such as increased durability and strength, which offer protective benefits to the contents of the container. 
Regarding Claim 10, Husqvarna as applied to Claim 7 above teaches all the limitations of Claim 10, but does not teach the container comprising a metal material. However, Feaver teaches that the box comprises a metal material (paragraph [0040]).

Regarding Claim 18, Everett as applied to Claim 14 above teaches all the limitations of Claim 18, but does not teach the container comprising a metal material. However, Feaver teaches that the box comprises a metal material (paragraph [0040]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Husqvarna by adding the container being made of metal material as disclosed by Feaver in order to add additional strength and durability to the container. Feaver teaches “a rigid material that is weather resistant” and suggests metal as one such material, indicating a desired strength and durability for a chainsaw chain container in order to protect chainsaw chains held therein from the elements, such as when “left uncontained in truck beds or at work sites” (paragraph [0004]). As such, it would have been obvious to one of ordinary skill in the art to use a metal material for a container for a chainsaw chain. One of ordinary skill would have been reasonably motivated to make this modification in order to imbue the container with the advantageous 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250. The examiner can normally be reached Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ELISABETH SULLIVAN/Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735